DETAILED ACTION
This action corrects a typographical error in the action mailed 13 June 2022. The prior action is vacated.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and arguments filed 31 May 2022 have been entered and fully considered. 
Applicant’s arguments with respect to The Kawaguchi reference are partially persuasive. The Examiner notes that the sealing system disclosed by Kawaguchi allows access to the contents of the container. Also, the use of tearable seals is known in the art, as demonstrated by a new reference, as presented below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,879,318 to Van Der Heiden in view of US 4,903,841 to Ohsima et al.
In the specification and figures, the references suggest the apparatus as claimed by Applicant. With regard to claims 1, 3, 4, 9, 16, Van Der Heiden discloses a multiple bag system with Bag A, Bag B, Bag C connected to Bag B but not Bag A. See Van Der Heiden FIG 7, as annotated by the Examiner, below.

    PNG
    media_image1.png
    257
    425
    media_image1.png
    Greyscale
Van Der Heiden teaches a means for access to the contents of the bag via an outlet port, but does not to teach a means for facilitated opening configured to rupture the bag into two portions. Ohsima discloses a laminate pouch comprising a laminate sheet 2 with heat sealed portions 4, 5, and 7 (see FIGS 1, 2). The pouch is provided with a notch 8 and a surface roughened zone 9 in order to tear the bag open at the notch, thereby granting access to the contents of the pouch (see column 3, lines 9-40, column 4, lines 7-20). The resulting bag has an opening portion and a fixed portion. It would have been obvious to a person having ordinary skill in the art at the time of filing to add a facilitated opening as disclosed by Ohsima to the bag system disclosed by Van Der Heiden in order to provide access to the interior of the container, as taught by Ohsima.
With regard to claim 5, the notches 8 disclosed by Ohsima are longitudinal engravings on the long side of the bag (see FIG 2).
With regard to claim 6, Ohsima discloses surface roughness (which comprises engravings) along the shorter dimension of the bag.
With regard to claims 7 and 8, Ohsima discloses an auxiliary opening system in the form of heat seal 4 or 5 in which the bag may be gripped to open the seal (see Ohsima FIGS 1, 2). 
With regard to claims 10, 12-14, and 19, it has been held that the mere duplication of the parts of an apparatus found in the prior art is not patentably significant unless a new and unexpected result is produced. See MPEP § 2144.04 (VI)(B). In the instant case, the provision of multiple bags does not patentably distinguish from the prior art of record.
With regard to claims 11 and 20, Van Der Heiden illustrates a bag D. See Van Der Heiden FIG 7, as annotated by the examiner, above.
With regard to claims 15 and 17, Applicant is claiming the intended use of the claimed apparatus. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP § 2114. In the instant case, the bags suggested by the prior art are capable of being used in the claimed manner, thereby suggesting the limitations of the claims.
With regard to claim 18, Van Der Heiden illustrates that bag A may have connected sample bags (see Van Der Heiden FIG 7). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943. The examiner can normally be reached Monday-Friday, 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE R DEAK/Primary Examiner, Art Unit 3799 
28 June 2022